Case 2:20-cv-00966-NR Document 444 Filed 09/08/20 Page 1 of 21




          UNITED STATES DISTRICT COURT
    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


                          No. 2:20-cv-966


    DONALD J. TRUMP FOR PRESIDENT, INC., et al.,

                                             Plaintiffs

                                  v.

    KATHY BOOCKVAR, in her capacity as Secretary of the
    Commonwealth of Pennsylvania, et al.,

                                             Defendants


                             OPINION


    J. Nicholas Ranjan, United States District Judge

           On August 23, 2020, this Court abstained from
    ruling on the merits of Plaintiffs’ claims and stayed this
    case. Since then, the Pennsylvania Supreme Court has
    accepted a similar case for review, and appears poised to
    rule on unsettled state-law questions that are critical to
    Plaintiffs’ claims here—specifically, the validity of mail-in
    ballot “drop boxes” and the permissibility of counting mail-
    in ballots that suffer from certain procedural defects.

           But before the Pennsylvania Supreme Court decided
    to tackle these issues, Plaintiffs filed a motion for “limited
    preliminary injunctive relief,” primarily asking this Court
    to order that all ballots delivered to drop boxes be
    segregated, so that they won’t be commingled with other
                                -1-
Case 2:20-cv-00966-NR Document 444 Filed 09/08/20 Page 2 of 21




    ballots. Plaintiffs fear that without such an injunction,
    they won’t be able to challenge the ballots delivered to drop
    boxes in the event that the Pennsylvania Supreme Court
    doesn’t act in time.

           Some of Plaintiffs’ concerns are valid. For example,
    if the Pennsylvania Supreme Court doesn’t timely decide
    whether drop boxes are authorized by the election code,
    votes could be cast through those locations and, if the
    ballots are not otherwise traceable, it might then be too late
    to un-ring the bell in the event that the Supreme Court
    later finds that drop boxes are not allowed. That said,
    while these concerns are valid, they’re also premature. The
    Pennsylvania Supreme Court appears to be on track to
    decide this, and other questions of importance to the voters
    and candidates in this Commonwealth, in short order. And
    that court still has sufficient time to reach these issues
    before any ballots are cast, collected, or canvassed.

           In sum, because the harm Plaintiffs fear has not yet
    materialized in any actualized or imminent way, the Court
    will deny Plaintiffs’ motion for injunctive relief, but will do
    so without prejudice to Plaintiffs’ (or any other party’s)
    right to seek injunctive relief if a more imminent and
    irreparable harm materializes.

                          BACKGROUND

    I.    The Court’s August 23, 2020, opinion.

           In its prior opinion, the Court found that most of
    Plaintiffs’ federal-constitutional claims turn on unsettled
    questions of state law under the recently enacted Act 77.
    Thus, to allow the state courts to offer a potentially case-
    dispositive construction of the unsettled state-law
    questions, the Court abstained under the Pullman
    doctrine. See, e.g., Planned Parenthood of Cent. N.J. v.
    Farmer, 220 F.3d 127, 149 (3d Cir. 2000) (“[A]bstention
    under Pullman is appropriate where an unconstrued state
    statute is susceptible of a construction by the state
    judiciary which might avoid in whole or in part the
    necessity for federal constitutional adjudication, or at least
    materially change the nature of the problem.” (cleaned
    up)).


                                 -2-
Case 2:20-cv-00966-NR Document 444 Filed 09/08/20 Page 3 of 21




           The Court acknowledged in its opinion that, while
    most of Plaintiffs’ claims were subject to Pullman
    abstention, a few were not. [ECF 409, pp. 34-37]. But in
    exercising its inherent authority, the Court found it better
    to stay the entire case rather than proceed on a small
    subset of claims, only to have to do most of the proceedings
    over again once the state courts interpreted the relevant
    election code provisions. [Id.]. The Court did, however,
    give the parties the option to move to lift the stay on
    October 5, 2020, concerning this subset of claims if the
    state courts had not yet resolved the state-law issues
    arising from the unsettled election-code provisions. [ECF
    410].

    II.    The Pennsylvania Supreme Court’s exercise of
           extraordinary jurisdiction.

           On September 1, 2020, the Pennsylvania Supreme
    Court granted Secretary Boockvar’s “Application for the
    Court to Exercise Extraordinary Jurisdiction over the
    Commonwealth Court Case Docketed at 407 MD 2020.”
    [ECF 418; ECF 418-3]. The Pennsylvania Supreme Court
    ordered all supplemental briefing to be filed by today,
    September 8, 2020. [ECF 418-3]. The issues before the
    Pennsylvania Supreme Court include whether “Act 77 . . .
    permit[s] county election boards to designate drop-off
    locations other than their official office address for receipt
    of mail-in ballots” and whether “mail-in ballots delivered to
    the county election boards without the inner envelope (i.e.,
    ‘naked ballots’) [may] be counted.” [ECF 388-1, p. 5; ECF
    418-3].

    III.   Plaintiffs’ motion to modify the stay and for
           limited preliminary injunctive relief.

           On August 28, 2020, Plaintiffs moved to modify this
    Court’s abstention order, and to request “limited
    preliminary injunctive relief.” [ECF 414, p. 1]. This is the
    first time Plaintiffs have moved for a preliminary
    injunction in this case, though they had reserved their
    right to do so and their amended complaint seeks
    injunctive relief.     See [ECF 409, p. 33] (discussing
    Plaintiffs’ request for preliminary-injunctive relief and
    decision to forgo filing a motion for preliminary injunction).


                                -3-
Case 2:20-cv-00966-NR Document 444 Filed 09/08/20 Page 4 of 21




           In their motion, Plaintiffs request that the Court
    grant four types of preliminary-injunctive relief: (1) order
    Defendants to “segregate and maintain intact all cast
    absentee and mail-in ballots that” are returned in drop
    boxes; lack an inner secrecy envelope or contain marks,
    text, or symbols thereon; or are a non-disabled voter’s
    ballot that was delivered by a third party; (2) enjoin
    Defendants “from pre-canvassing or canvassing” the
    same;1 (3) order Defendants to “retain and make available
    for periodic review all digital images and video” (to the
    extent they exist) that are captured by a camera “used to
    monitor drop-boxes or other sites and locations . . . used for
    the return and collection of cast absentee and mail-in
    ballots;” and (4) modify the stay so that it is lifted on
    September 14, 2020, rather than October 5, 2020. [ECF
    414, pp. 1-2; ECF 414-1].

           In seeking a preliminary injunction, Plaintiffs
    emphasize that Pennsylvania’s Secretary of the
    Commonwealth, Kathy Boockvar, recently issued new
    guidance particularly for the November 3, 2020, general
    election. See, e.g., [ECF 414, ¶¶ 14-16, 33]. Specifically,
    Secretary Boockvar issued two new sets of guidance on
    August 19, 2020—four days before the Court’s abstention
    opinion, but after all briefing on the then-pending motions
    had been completed.

           One set of guidance relates to the collection of
    absentee and mail-in ballots, including the use and
    implementation of ballot return sites like drop boxes. [ECF
    415-19]. Specifically, the guidance states that “[c]ounty
    boards of elections may establish multiple ballot return
    locations where voters may return their own voted ballot,”
    which may include establishing a “secure ballot return
    receptacle.” [Id. at § 1.1]. The guidance also instructs that
    any “secure ballot return receptable”—i.e., drop boxes—
    should comply with certain design requirements, and the

    1 Related to this, Plaintiffs also request that the Court
    order Defendants to resolve the ballot challenges pursuant
    to 25 P.S. §§ 3146.8(f) and (g)(5), and that Defendants
    produce “a list of all electors, by precinct, whose ballots
    have been segregated and are being challenged under this
    [Proposed] Order.” [ECF 414-1, ¶¶ 2-3].

                                -4-
Case 2:20-cv-00966-NR Document 444 Filed 09/08/20 Page 5 of 21




    county boards of elections must ensure the drop boxes
    comply with enumerated security features, including anti-
    tampering features, locks, video monitoring, and removal
    when the site is closed or the drop box cannot be monitored.
    [Id. at §§ 2.2-2.5].

           Additionally, this guidance directs the counties to
    implement certain, specific procedures for collecting ballots
    from drop boxes and transporting them to the county
    election office. [Id. at §§ 3.1-3.3]. That is, in relevant part,
    that all ballots retrieved from drop boxes (or other ballot
    collection sites) should be placed into a “secure ballot
    transfer container,” and “[t]he designated election officials
    should note on Ballot Return Site Collection Forms the site
    and unique identification number of the ballot return site
    and the date and time of retrieval.” [Id. at § 3.1]. The
    guidance further specifies that this collection form should
    be “maintained in a manner prescribed by the board of
    elections to ensure that the form is traceable to its
    respective secure ballot container.” [Id. at § 3.2].

            The second set of new guidance relates to the
    counting of “naked” ballots, and instructs that “naked”
    ballots should be counted notwithstanding the lack of a
    “secrecy” envelope. [ECF 415-20]. It also instructs
    counties to develop a consistent process for counting such
    “naked” ballots. [Id. at p. 2]. In providing this guidance,
    the Secretary notes that “[t]he failure to include the inner
    [‘secrecy’] envelope . . . does not undermine the integrity of
    the voting process” and thus, “no voter should be
    disenfranchised for failing to place their ballot in the
    official election ballot envelope.” [Id.].

           Plaintiffs argue that Defendants’ inconsistent use of
    drop boxes and counting of “naked” ballots are
    unconstitutional, and that Secretary Boockvar’s new
    guidance does not remedy the constitutional defects. E.g.,
    [ECF 414, ¶¶ 19-20, 41]. Further, Plaintiffs point out that
    the Secretary’s new guidance is inconsistent with
    Defendants’ prior positions, in that the guidance now says
    all “naked” ballots should be counted regardless of the
    elector’s reason for not placing the ballot in the secrecy
    envelope. E.g., [id. at ¶ 16]. Plaintiffs say that this
    guidance violates the election code and is likely to be
    implemented in a non-uniform and potentially

                                 -5-
Case 2:20-cv-00966-NR Document 444 Filed 09/08/20 Page 6 of 21




    unconstitutional manner (i.e., by some counties but not
    others). E.g., [id. at ¶¶ 18, 20].

            Plaintiffs argue that, without an injunction, this
    unlawful guidance will irreparably harm them. That’s
    because, according to Plaintiffs, nothing in the Secretary’s
    new guidance instructs counties to segregate ballots that
    were received at drop boxes or that are “naked.” [Id. at ¶
    23]. Thus, Plaintiffs suggest that unless this Court orders
    Defendants to not commingle the challenged ballots with
    other “proper” ballots, Plaintiffs will not be able to obtain
    the relief they seek even if they win their legal challenges.
    E.g., [id. at ¶¶ 33, 43-44]. They argue that, once the ballots
    are commingled, it will be impossible to “un-commingle”
    them.      As such, preventing this commingling will,
    according to Plaintiffs, protect the public interest. E.g., [id.
    at ¶¶ 45-46].

          Defendants and Intervenors have a different take.
    They argue that Plaintiffs’ motion, despite its label, is
    really a motion for reconsideration of this Court’s
    abstention order. And they contend that Plaintiffs cannot
    meet the heavy burden of justifying such reconsideration.
    Defendants and Intervenors also argue that the Court
    cannot award Plaintiffs a preliminary injunction as
    Plaintiffs’ claims are not justiciable because Plaintiffs lack
    standing, their claims aren’t ripe, and their claims are
    barred by the Eleventh Amendment of the U.S.
    Constitution. Defendants and Intervenors further argue
    that the Pennsylvania Supreme Court’s exercise of
    extraordinary jurisdiction renders any preliminary
    injunction unnecessary and improper because the Supreme
    Court will quickly decide certain state-law questions,
    mooting Plaintiffs’ alleged need for injunctive relief.

          Additionally, Defendants and Intervenors argue
    that granting a preliminary injunction would be
    inconsistent with this Court’s abstention order because to
    award a preliminary injunction, the Court would need to
    assess the merits of Plaintiffs’ claims, something the Court
    declined to do in its abstention opinion. And finally, they
    argue that Plaintiffs do not meet their burden to show a
    preliminary injunction is warranted.



                                 -6-
Case 2:20-cv-00966-NR Document 444 Filed 09/08/20 Page 7 of 21




          Briefing is complete. No party has requested an
    evidentiary hearing, and the Court, based on the nature of
    the motion, finds that one is not required. See Bradley v.
    Pittsburgh Bd. of Educ., 910 F.2d 1172, 1175-76 (3d Cir.
    1990) (“The applicable Federal Rule does not make a
    hearing a prerequisite for ruling on a preliminary
    injunction.”). Thus, the motion is ready for disposition.

                      LEGAL STANDARD

           “A plaintiff seeking a preliminary injunction must
    establish that he is likely to succeed on the merits, that he
    is likely to suffer irreparable harm in the absence of
    preliminary relief, that the balance of equities tips in his
    favor, and that an injunction is in the public interest.”
    Winter v. NRDC, Inc., 555 U.S. 7, 20 (2008). Because a
    preliminary injunction is an “extraordinary remedy,” the
    plaintiff must make “a clear showing that the plaintiff is
    entitled to such relief.” Id. at 22, 24; see also Holland v.
    Rosen, 895 F.3d 272, 285 (3d Cir. 2018) (“A preliminary
    injunction is an extraordinary remedy which should be
    granted only in limited circumstances. We do not issue that
    relief unless the movant, by a clear showing, carries the
    burden of persuasion.” (cleaned up) (citations omitted)).

           The first two factors that a plaintiff must show—”(1)
    a reasonable likelihood of success on the merits . . . [and]
    (2) irreparable harm”—are “prerequisites” to obtain a
    preliminary injunction. Holland, 895 F.3d at 286. Each of
    these two factors is also a prerequisite to the other. See,
    e.g., id. (opining that because the plaintiff did not
    sufficiently “demonstrate that [he] can win on the merits .
    . . we do not delve deeply into the second factor” (cleaned
    up)); In re Arthur Treacher’s Franchisee Litig., 689 F.2d
    1137, 1143 (3d Cir. 1982) (“[A] failure by the moving party
    to satisfy these prerequisites: that is, a failure to show a
    likelihood of success or a failure to demonstrate irreparable
    injury, must necessarily result in the denial of a
    preliminary injunction.”).

          Thus, if a plaintiff fails to show that it is likely to
    suffer irreparable harm, the Court may deny the
    preliminary injunction, and need not address the
    remaining factors. See Reilly v. City of Harrisburg, 858
    F.3d 173, 176 (3d Cir. 2017) (“[W]e have repeated that a

                                -7-
Case 2:20-cv-00966-NR Document 444 Filed 09/08/20 Page 8 of 21




    district court—in its sound discretion—should balance
    those four factors so long as the party seeking the
    injunction meets the threshold on the first two.”); see, e.g.,
    In re Arthur Treacher’s Franchisee Litig., 689 F.2d at 1143;
    Doe v. U. of Sciences, No. 19-358, 2020 WL 5211028, at *4,
    n.7 (E.D. Pa. Sept. 1, 2020) (“Because the Court finds
    [Plaintiff] failed to establish irreparable harm, it need not
    address the parties’ arguments with respect to the
    possibility of harm to others from granting the injunction,
    or the public interest in granting injunctive relief.”).

                  DISCUSSION & ANALYSIS

    I.    The Court will consider Plaintiffs’ motion.

           As an initial matter, the parties dispute whether the
    Court can entertain Plaintiffs’ motion at all, given that it
    was filed after this Court stayed the case based on Pullman
    abstention. The Third Circuit has said that district judges
    have the authority to consider (and even that they must
    consider) a preliminary-injunction motion at the same time
    they are deciding whether to abstain based on Pullman.
    See, e.g., Chez Sez III Corp. v. Township of Union, 945 F.
    2d 628, 634 n.4 (3d Cir. 1991); New Jersey-Phila. Presbytery
    of the Bible Presbyterian Church v. N.J. State Board of
    Higher Education, 654 F.2d 868, 886 (3d Cir. 1981).2 But

    2 The two cases that stand for this proposition create a
    puzzling tension.     On one hand, district courts are
    instructed by Pullman not to delve into the merits of any
    unsettled state-law issues to avoid offering “a forecast
    rather than a determination” that would cause “needless
    friction with state policies.” Railroad Comm’n of Texas v.
    Pullman Co., 312 U.S. 496, 500 (1941); see also id. (“The
    reign of law is hardly promoted if an unnecessary ruling of
    a federal court is thus supplanted by a controlling decision
    of a state court. The resources of equity are equal to an
    adjustment that will avoid the waste of a tentative decision
    as well as the friction of a premature constitutional
    adjudication.”).

          On the other hand, to decide a preliminary-
    injunction motion, the district court must do that very
    thing—determine reasonable probability of success on the
    merits, essentially deciding, or at least predicting, the
                                -8-
Case 2:20-cv-00966-NR Document 444 Filed 09/08/20 Page 9 of 21




    there is no authority specifically mandating or authorizing
    a district court to consider a preliminary-injunction motion
    filed after it stays the entire case under Pullman. See
    Fuente v. Cortes, 207 F. Supp. 3d 441, 453 (M.D. Pa. 2016)
    (“[T]hough courts in the past have entertained parties’
    requests for emergency relief contemporaneously with a
    decision to abstain on the merits of the case, this scenario
    is distinguishable from such instances[.]” (cleaned up)).

           It strikes the Court as inconsistent with the core
    principles of Pullman for a plaintiff to be able to seemingly
    circumvent a Pullman-based stay by, at any later point in
    time, coming back to federal court, claiming an emergency
    has arisen, and asking the federal court to basically
    reconsider and take immediate jurisdiction over the case.
    “Indeed, abstention could not serve its proper function if
    the parties could, by their own decisions, force us to
    confront an otherwise avoidable constitutional question.”
    Nicholson v. Scoppetta, 344 F.3d 154, 168 (2d Cir. 2003).
    In that scenario, the Court would be inviting, not avoiding,
    the “needless friction” that abstention is designed to

    state-law issues in the process. This seems at odds with
    Pullman’s concern for avoiding advisory opinions that
    might later be voided by a state-court decision under state
    law. See id.; see also Pennzoil Co. v. Texaco, Inc., 481 U.S.
    1, 11 (1987) (“When federal courts interpret state statutes
    in a way that raises federal constitutional questions, a
    constitutional determination is predicated on a reading of
    the statute that is not binding on state courts and may
    be discredited at any time—thus essentially rendering the
    federal-court decision advisory and the litigation
    underlying it meaningless.” (cleaned up)).

            In New Jersey-Philadelphia, the Third Circuit
    seemed to recognize this tension, but found that it was of
    little consequence under the specific circumstances of that
    case. 654 F.2d at 885-86. That’s because, in the Third
    Circuit’s view, “the district court [did] not construe[] the
    state statute or regulations at all,” and regardless, a
    preliminary injunction is just that—preliminary—and the
    state courts could always decide the state-law questions
    and issue narrowing constructions before entry of a final
    permanent injunction. Id.

                                -9-
Case 2:20-cv-00966-NR Document 444 Filed 09/08/20 Page 10 of 21




     prevent. See Moore v. Tangipahoa Parish School Bd., 507
     F. App’x 389, 396 (5th Cir. 2013) (“This [preliminary-
     injunction motion] presents the very conflict that Pullman
     abstention seeks to avoid—i.e., needless friction between a
     federal pronouncement and state policies—as it involves a
     federal court enjoining a state’s legislatively-determined
     funding decisions prior to allowing the state to consider
     whether such decisions comport with its own
     constitution.”).3

            That said, this Court is bound by Third Circuit
     precedent, and the Third Circuit appears to have ordered
     district courts to consider and decide preliminary-
     injunction motions even while abstaining under Pullman.
     The Court could draw a distinction between this case on
     the one hand (preliminary-injunction motion filed after the
     Pullman stay), and New Jersey-Philadelphia and Chez Sez
     on the other (preliminary-injunction motion filed
     contemporaneously with the complaint and before Pullman
     stay). But that distinction doesn’t seem to necessarily flow
     from the reasoning of the Third Circuit’s decisions. Thus,




     3 In other Circuits, courts have specifically abstained from
     deciding motions for a preliminary injunction based on
     Pullman. See, e.g., Caldera v. City of Boulder, 341 F. Supp.
     3d 1241, 1243 (D. Colo. 2018) (abstaining from deciding
     “preliminary injunction (# 4) against enforcement of [an]
     Ordinance”), aff’d Caldara v. City of Boulder, 955 F.3d
     1175 (10th Cir. 2020); Moore, 507 F. App’x at 396 (holding
     that district court erred in granting preliminary injunction
     “in light of the Pullman abstention doctrine.”); Jayaraj v.
     Scappini, 66 F.3d 36, 38 (2d Cir. 1995) (holding that the
     district court “erred in granting the preliminary
     injunction” because “abstention under [Pullman] is
     warranted.”); Chun v. State of N.Y., 807 F. Supp. 288, 289
     (S.D.N.Y. 1992) (abstaining from deciding “preliminary
     injunction to enjoin the State of New York from prosecuting
     [plaintiff] for violating New York’s anti-gambling laws.”).




                                - 10 -
Case 2:20-cv-00966-NR Document 444 Filed 09/08/20 Page 11 of 21




     based on this binding precedent, the Court finds that it is
     obligated to consider Plaintiffs’ motion.

            However, as will be discussed, the Court also finds
     that Plaintiffs’ motion must, at this stage, be denied due to
     the absence of any irreparable harm. Because that issue is
     dispositive, this Court need not delve into a merits-based
     determination that could cause tension with the principles
     of Pullman.4

     II.   Plaintiffs cannot establish irreparable harm.

            At least at the current stage of proceedings and on
     the record presently before this Court, Plaintiffs have not
     established that they are entitled to the “extraordinary
     remedy” of a preliminary injunction. Greater Phila.
     Chamber of Commerce v. City of Phila., 949 F.3d 116, 133
     (3d Cir. 2020). That is chiefly because Plaintiffs have not




     4   In discussing this issue, Plaintiffs rely heavily
     on Pierce v. Allegheny County Bd. of Elections, 324 F. Supp.
     2d 684 (W.D. Pa. 2013) (Conti, J.). See [ECF 414, ¶¶ 33, 37-
     47]. In Pierce, the court abstained under Pullman, but
     granted a limited injunction, ordering the segregation of
     937 ballots. 324 F. Supp. 2d at 707-09. A review
     of Pierce demonstrates the difficult position in which the
     Third Circuit’s decisions placed the district court, and how
     those decisions limited the court’s merits review. There, the
     district court recognized that “the likelihood of plaintiffs’
     success, while a close question, appear[ed] to turn on an
     issue, which [was] more appropriate for the Pennsylvania
     courts to determine[.]” Id. at 705. But, in light of its
     abstention      decision,   the     district   court   found
     it ”inappropriate, based upon the doctrines of comity and
     federalism, to speculate as to how the Pennsylvania courts
     would interpret” the relevant state-law issue. Id. The
     district court eventually reached its merits decision on the
     injunction by qualifying it and finding that it turned on
     “how the state court interpret[ed] the provision of the
     election code at issue,” without engaging in such an
     interpretation. Id.

                                - 11 -
Case 2:20-cv-00966-NR Document 444 Filed 09/08/20 Page 12 of 21




     shown that they will suffer “irreparable harm” if the Court
     denies the injunction.5

             A party seeking preliminary injunctive relief must
     “demonstrate that irreparable injury is likely in the
     absence of an injunction.” Winter, 555 U.S. at 22 (emphasis
     in original). An injury is “irreparable” only if it “cannot be
     redressed by a legal or an equitable remedy following a
     trial.” Campbell Soup Co. v. ConAgra, Inc., 977 F.2d 86, 91
     (3d Cir. 1992) (citation omitted). Further, “[t]he
     preliminary injunction must be the only way of protecting
     the plaintiff from harm.” Id. (emphasis in original). As
     well, preliminary relief that is “mandatory,” rather than
     prohibitive, and “will alter the status quo” must “meet a
     higher standard of showing irreparable harm in the
     absence of an injunction.” Bennington Foods LLC v. St.
     Croix Renaissance, Grp., LLP, 528 F.3d 176, 179 (3d Cir.
     2008); see also Christie-Spencer Corp. v. Hausman Realty
     Co., 118 F. Supp. 2d 408, 418 (S.D.N.Y. 2000) (“Such relief
     is granted sparingly, because mandatory injunctions are
     more burdensome than prohibitory injunctions, and
     disturb the status quo prior to final adjudication.”). In such
     circumstances, Plaintiffs’ right to relief must be




     5 Defendants and Intervenors raise a number of other
     procedural and substantive challenges to Plaintiffs’
     motion. Because Plaintiffs’ failure to establish irreparable
     harm is dispositive to the present motion, the Court need
     not address these other arguments. See, e.g., Exec. Home
     Care Franchising LLC v. Marshall Health Corp., 642 F.
     App’x 181, 183 (3d Cir. 2016) (“We conclude that the
     District Court properly disposed of Executive Care’s motion
     for a preliminary injunction on the basis of the ‘irreparable
     harm’ requirement.’”); B.P.C. v. Temple Univ., No. 13-7595,
     2014 WL 4632462, at *5 (E.D. Pa. Sept. 16, 2014) (“Because
     of the failure to establish irreparable harm, the other
     factors (likelihood of success, balance of harms and public
     interest) need not be addressed.” (citing AT&T v. Winback
     & Conserve Program, 42 F.3d 1421, 1427 n.8 (3d Cir.
     1994))).



                                 - 12 -
Case 2:20-cv-00966-NR Document 444 Filed 09/08/20 Page 13 of 21




     “indisputably clear.” Hope v. Warden York County Prison,
     — F.3d —, 2020 WL 5001785, at *3 (3d Cir. Aug. 25, 2020).

            Plaintiffs argue that they will suffer irreparable
     harm without an injunction because Defendants may
     commingle all absentee and mail-in ballots after they are
     cast and collected. Once that happens, Plaintiffs say, there
     will be “no way to discern which, or how many, of those
     ballots were cast in the manner being challenged by
     Plaintiffs.” [ECF 414, p. 17, ¶ 43]. To avoid this harm, they
     ask that the Court order Defendants to (1) segregate,
     account for, and “deem challenged” all ballots within the
     categories Plaintiffs wish to contest (e.g., all absentee and
     mail-in ballots returned to “drop boxes”); and (2) retain,
     and allow Plaintiffs to “periodically review,” video
     surveillance footage used to monitor “drop boxes” or other
     absentee and mail-in ballot return sites. [ECF 414-1, ¶¶ 1-
     3].

            After careful consideration, the Court does not
     believe either category of preliminary relief is warranted at
     this time.

           A.     Plaintiffs’ request for ballot segregation.

            First, Plaintiffs ask the Court to preliminarily enjoin
     Defendants from “commingling and counting (either
     during a pre-canvass or canvass) cast absentee and mail-in
     ballots” that are either: (1) “returned or collected through
     drop boxes”; (2) “lack an inner secrecy envelope or contain
     marks, texts, or symbols thereon”; or (3) “have been
     delivered in-person by someone other than the non-
     disabled voters.” [ECF 414-1, p. 2]. Plaintiffs further ask
     that this Court “deem” all such ballots to be “challenged”
     under the election code and direct Defendants to
     “segregat[e] and set aside [the challenged ballots] in a
     secure location at the offices of each of the Defendant
     County Elections Boards.” [Id.]

            In practice, this means that all the challenged
     ballots would be excluded from counting in the ordinary
     course and subjected to a hearing procedure used for
     adjudicating challenges to absentee ballots or ballot
     applications under 25 P.S. § 3146.8(f) and (g)(5).
     Presumably, Plaintiffs intend to ask that these ballots be

                                 - 13 -
Case 2:20-cv-00966-NR Document 444 Filed 09/08/20 Page 14 of 21




     disqualified, after the votes are cast, if they prevail on their
     claims challenging the use of drop boxes (either in state
     court or in this Court).

            For several reasons, Plaintiffs have not shown that
     they will suffer irreparable harm if the Court declines to
     order this relief.

                   1.     Plaintiffs can obtain relief by
                          operation of the Pennsylvania
                          Supreme Court’s decision.

            Initially, Plaintiffs have not shown that the harm
     they fear is “likely,” or that an injunction is the “only” way
     to prevent it, because the Pennsylvania Supreme Court is
     poised to resolve Plaintiffs’ claims on state-law grounds in
     short order, before such harm occurs. See Winter, 555 U.S.
     at 22; Campbell Soup Co., 977 F.2d at 91.

             Per that court’s recent order exercising
     extraordinary jurisdiction over the parallel state-court
     litigation, the question of whether the election code permits
     counties to use “drop boxes” is now teed up for decision, as
     is the question of whether ballots submitted without an
     “inner secrecy envelope” (or with “marks” on that envelope)
     may be counted. [ECF 388-1, p. 5; ECF 418-3]. Those
     issues will be fully briefed by today, September 8, 2020, and
     presumably decided promptly after that. [ECF 418-3].
     While Plaintiffs argue that there is no guarantee the
     Pennsylvania Supreme Court will quickly and conclusively
     decide these issues [ECF 437, pp. 2-3], this Court trusts
     that it will, considering the importance and urgency of the
     parties’ disputes. Once the Pennsylvania Supreme Court
     has weighed in, its decision will likely moot Plaintiffs’
     federal claims here by either (1) invalidating the use of
     drop boxes and counting of “naked ballots” on state-law
     grounds; or (2) determining that the Secretary’s guidance
     on those points is lawful.6 That’s why this Court abstained
     under Pullman in the first place.



     6 As it pertains to these claims, Plaintiffs do not assert a
     facial constitutional challenge to the election code or to the
     constitutionality of drop-boxes and mail-in voting
     generally. Instead, as this Court explained in its prior
                                 - 14 -
Case 2:20-cv-00966-NR Document 444 Filed 09/08/20 Page 15 of 21




            As for the timing of the commingling Plaintiffs seek
     to preempt, the earliest possible harm referenced by
     Plaintiffs’ motion is that one county (Delaware County)
     plans to install drop boxes to collect mailed ballots on
     October 1, 2020. [ECF 414, p. 12, ¶ 22]. Assuming that is
     true,7 it would mean that ballots could be cast, collected,
     and then possibly mixed-in with others at some point after
     that—nearly a month or more from now.

            Even then, however, Plaintiffs have not shown that
     Defendants intend to commingle ballots cast in drop boxes
     in an untraceable way. In fact, the Secretary’s new
     guidance instructs that ballots collected from drop boxes
     (and other ballot collection sites) shall be placed in a
     “secure ballot transfer container,” and that county officials
     shall then “note on Ballot Return Site Collection Forms the
     site and unique identification number of the ballot return
     site and the date and time of retrieval.” [ECF 415-19, §
     3.1]. What’s more, the guidance specifies that these
     collection forms should be maintained by the counties “to
     ensure that the form is traceable to its respective secure
     ballot container.” [Id. at § 3.2]. This suggests that cast
     ballots will be traceable back to the site where they were
     deposited. Plaintiffs have not shown that any Defendant
     plans to disregard this guidance, let alone do so at a time
     that would result in commingling of ballots before the
     Pennsylvania Supreme Court weighs in.



     opinion, Plaintiffs’ federal claims depend on the Secretary
     having issued unlawful guidance that will be implemented
     inconsistently across the counties. [ECF 409, pp. 2, 26,
     n.6]. Thus, if the Secretary’s guidance is declared either
     lawful or unlawful by the Pennsylvania Supreme Court,
     and the correct interpretation of the election code is then
     implemented uniformly across the counties, nothing
     remains of Plaintiffs’ related federal claims in this case.
     7 The Secretary’s new guidance suggests that all ballot
     return sites should be accessible “not less than 30 days
     before the day of the election, and on the day of the
     election.” [ECF 415-19, § 2.1]. This suggests that Plaintiffs
     are correct to believe that at least some drop boxes will be
     made accessible starting October 1, 2020.

                                - 15 -
Case 2:20-cv-00966-NR Document 444 Filed 09/08/20 Page 16 of 21




            For these reasons, Plaintiffs have not carried their
     burden to show that votes will “likely” be cast in drop
     boxes—let alone collected and irreversibly commingled
     with other ballots—before the Pennsylvania Supreme
     Court decides the correct interpretation of the election
     code. To the contrary, all signs suggest that the Supreme
     Court understands the urgency and will issue a decision
     before ballot collection is substantially underway,
     hopefully in the next several weeks. So long as that
     happens, Plaintiffs will not suffer irreparable harm. See
     ARRM v. Piper, 319 F. Supp. 3d 1156, 1163 (D. Minn. 2018)
     (“When an adequate remedy exists under state law,
     injunctive relief is not appropriate.”) (citations omitted); cf.
     Little v. Tube City Renaissance, No. 19-172, 2020 WL
     436616, at *2 (W.D. Pa. Jan. 28, 2020) (Horan, J.) (“In
     addition, Mr. Little has not demonstrated that he could not
     have received adequate protections through the state
     appellate process . . . Mr. Little abandoned an adequate
     state law remedy to challenge the constitutionality of the
     Conservatorship Act. Accordingly, injunctive relief is not
     available[.]”).

           As for Plaintiffs’ challenge to the Secretary’s
     guidance on the counting of ballots submitted without an
     inner secrecy envelope (or with “marks” on that envelope),
     the harm Plaintiffs argue they will suffer without
     injunctive relief is even more attenuated.

             Under the election code, the outer envelopes of mail-
     in and absentee ballots cannot be opened until after 7:00
     a.m. on election day, November 3, 2020. See 25 P.S. §§
     2602(q.1); 3146.8(g)(1.1). Until that happens, election
     officials have no way of knowing if a ballot lacks an inner
     secrecy envelope or contains “marks, texts, or symbols
     thereon,” nor are they able to “commingle” such ballots
     with others. The Secretary’s briefing confirms that this is
     her understanding of the election code, [ECF 424, pp. 11-
     12], and Plaintiffs make no contrary showing.

            Assuming that there is a decision on whether such
     ballots may be counted before election day, Plaintiffs have
     not established that they are “likely” to suffer any harm.
     So-called “naked ballots” can simply be counted, or not,
     consistent with any decision by the Pennsylvania Supreme
     Court (or this Court) that issues before election day.

                                 - 16 -
Case 2:20-cv-00966-NR Document 444 Filed 09/08/20 Page 17 of 21




            To be clear, the Court’s analysis here is predicated
     on the Pennsylvania Supreme Court deciding these issues
     in a timely and expeditious manner, and the fact that
     sufficient time remains before Plaintiffs’ commingling
     concerns materialize.      Plaintiffs’ concern that the
     Pennsylvania Supreme Court may not timely act are well-
     taken, and thus there could be a point in the run-up to the
     election where Plaintiffs’ assertions of irreparable harm
     become likely and imminent enough to warrant some type
     of injunctive relief—provided, of course, that the other
     elements required to obtain preliminary injunctive relief
     are satisfied.

                  2.     State law and the Secretary’s
                         guidance protect Plaintiffs from
                         harm due to third-party ballot
                         delivery.

            For a different reason, Plaintiffs have also failed to
     show that they will suffer irreparable harm if the Court
     does not order Defendants to segregate all absentee and
     mail-in ballots that are cast for non-disabled voters but
     “delivered in-person by someone other than the non-
     disabled voters” themselves. [ECF 414-1, ¶ 2].

            This request stems from Plaintiffs’ claim that a few
     counties accepted delivery of such ballots by third parties
     (such as voters’ spouses) during the recent primary
     election. But everyone now agrees that the election code
     forbids third-party ballot delivery, and Secretary Boockvar
     has issued updated guidance clarifying that counties
     should only permit voters to return “their own voted
     absentee and mail-in ballots.” [ECF 424-1, § 1.1] (emphasis
     added).

            Given this, it appears that state law will afford
     Plaintiffs full protection from the “harm” of counties
     accepting in-person delivery of mail-in or absentee ballots
     by individuals other than the voter. Plaintiffs have not
     presented evidence that any Pennsylvania county is
     “likely” to disobey the unambiguous election code or the
     Secretary’s clarifying guidance forbidding third-party
     delivery. And without such evidence, the mere possibility
     that    individual   county    officials might     disobey
     unambiguous state election code requirements does not

                                - 17 -
Case 2:20-cv-00966-NR Document 444 Filed 09/08/20 Page 18 of 21




     rise to the level of federal constitutional concern.8 See
     Shipley v. Chicago Bd. of Election Commissioners, 947 F.3d
     1056, 1062 (7th Cir. 2020) (explaining that even “a
     deliberate violation of state election laws by state election
     officials does not transgress against the Constitution”)
     (cleaned up); Lecky v. Virginia State Bd. of Elections, 285
     F. Supp. 3d 908, 919 (E.D. Va. 2018) (“[E]ven assuming the
     Fredericksburg officials’ failure to provide provisional
     ballots amounted to a violation of state law, it would not
     rise to the level of an equal protection violation.”).

            In sum, absent any arguably unlawful guidance
     from the Secretary or demonstrated intent by other
     Defendants to disobey the election code, Plaintiffs cannot
     satisfy the high bar for preliminary-injunctive relief.

           B.     Plaintiffs’ request for video surveillance
                  footage.

            In addition to requesting the segregation of ballots
     they intend to challenge, Plaintiffs ask that the Court order
     Defendants to “make available for periodic review upon
     request by Plaintiffs” any video surveillance footage “used
     to monitor any drop-boxes and/or other sites or locations,
     including a county election office, for the return and
     collection of absentee and mail-ballots.” [ECF 414-1, ¶ 2].

           Plaintiffs, however, have not shown that an
     injunction is “the only way of protecting [them] from harm”
     in this instance. Campbell Soup Co., 977 F.2d at 91
     (emphasis in original). The Secretary’s latest guidance
     already suggests that video surveillance footage related to
     drop box and other ballot-collection sites “should be


     8 If, despite the unambiguous statute and guidance from
     the Secretary, instances of non-compliance arise in specific
     counties, Plaintiffs would of course still be able to seek
     emergency relief in state court, where claims for election-
     law violations are typically adjudicated. See, e.g. Shipley,
     947 F.3d at 1062 (“[T]hat is a state law claim for a violation
     of state law, not a federal claim for a violation of
     constitutional rights . . . Plaintiffs may have other avenues
     available to raise their complaints, but federal court is not
     one of them.”).

                                 - 18 -
Case 2:20-cv-00966-NR Document 444 Filed 09/08/20 Page 19 of 21




     retained by the county election office through 60 days
     following the deadline to certify the election.” [ECF 424-1,
     § 2.5]. And if this guidance on its own lacks teeth,
     Defendants’ evidence preservation obligations in this (and
     any other) litigation do not. To be clear, at least in this
     case, Defendants are under an ongoing duty to preserve all
     such evidence in their possession, custody, and control
     until the conclusion of this litigation. See Romero v.
     Allstate Ins. Co., 271 F.R.D. 96, 110 (E.D. Pa. 2010) (“It is
     well-settled that a party which reasonably anticipates
     litigation has an affirmative duty to preserve relevant
     evidence.” (cleaned up)); see also Archer v. York City Sch.
     Dist., 227 F. Supp. 3d 361, 380 (M.D. Pa. 2016).

            The Court has seen no evidence that any Defendant
     has spoliated, or plans to spoliate, relevant video footage in
     the imminent future.9 Thus, Plaintiffs have not shown that
     harm is “likely” or that injunctive relief is necessary to
     force Defendants to “retain” such footage.10



     9 Plaintiffs suggest that some Defendants did not retain
     video surveillance footage taken during the primary
     election. [ECF 414, p. 11 n.7]. But this litigation was not
     pending or anticipated at that time (indeed, Plaintiffs’
     claims here are based in large part on events that allegedly
     occurred during the primary election), and so Defendants
     did not then have any obligation to suspend retention
     policies that might result in the loss of such evidence.
     10Even if limited injunctive relief directing Defendants to
     “retain” existing surveillance footage were appropriate,
     Plaintiffs’ further request that Defendants be compelled to
     authorize “periodic review” of such footage by campaigns
     does not appear warranted in light of the significant
     burdens associated with mandating that Defendants
     oversee ongoing, statewide video surveillance by private
     parties in the lead up to the election. Additionally, any
     need for review of such footage is likely to be eliminated or
     diminished by the Pennsylvania Supreme Court’s
     impending decision resolving the legality of drop boxes.
     While video footage could, in theory, provide some “color”
     evidence to support Plaintiffs’ allegations with respect to
     the perils of using drop boxes, that really is ancillary to the
                                 - 19 -
Case 2:20-cv-00966-NR Document 444 Filed 09/08/20 Page 20 of 21




     III.   The Court will not move up the date on which
            it will consider motions to lift the stay.

            The Court previously ordered that either party could
     lift the stay as to “the claims that are not based on
     unsettled issues of state law” starting October 5, 2020, due
     to “a prolonged delay by the state courts[.]” [ECF 410, p.
     2]. Plaintiffs ask the Court to modify that order and allow
     the stay to be “lifted on September 14, 2020, rather than
     October 5, 2020, with respect to all settled state-law
     claims.” [ECF 414, p. 2]. Plaintiffs argue that maintaining
     the October 5 date will “result in substantial prejudice to
     Plaintiffs and their claims.” [Id. at ¶ 34]. The Court
     disagrees.

            The most urgent apparent basis for Plaintiffs’
     request is that September 14, 2020, is the date when
     county election boards may begin mailing ballots to voters.
     [Id. at p. 12, ¶ 21]. But Plaintiffs do not explain, and the
     Court cannot discern, the connection between September
     14 and the claims that the Court said it would consider
     deciding after October 5—those not based on unsettled or
     ambiguous issues of state law. Those claims include: (1)
     Plaintiffs’ third-party ballot-delivery claims that are set
     forth in parts of Counts I, II, and III; (2) Plaintiffs’ facial
     challenge to Pennsylvania’s poll-watching residency
     restriction set forth in Counts IV and V; and (3) Plaintiffs’
     claims related to improper provisional voting as set forth
     in Counts VIII and IX. [ECF 410, p. 2].

            The connection between these claims and either the
     mailing of ballots to voters or the installation of drop boxes
     is tenuous, at best.11



     legal question of whether drop boxes are authorized by the
     election code.
     11The one exception is, perhaps, the third-party ballot
     delivery claim. But as discussed above, that no longer
     seems to be a “live” issue after the Secretary’s latest
     guidance. The rest of these claims relate to issues that just
     need to be decided soon enough to allow proper
     implementation by election day—e.g., whether out-of-
     county residents may serve as poll-watchers and what the
                                 - 20 -
Case 2:20-cv-00966-NR Document 444 Filed 09/08/20 Page 21 of 21




           As the Court outlined above, the state-law issues at
     the heart of Plaintiffs’ central claims are on track to be
     resolved in an expeditious manner in state court, and this
     Court can resolve any constitutional issues that have not
     been mooted or that have otherwise been refined shortly
     thereafter. It remains likely that the Pennsylvania
     Supreme Court will act this month, before the current
     October 5, 2020, deadline arrives. Thus, the Court sees no
     reason to modify its prior order at this time.

                          CONCLUSION

            For the reasons discussed, the Court will deny
     Plaintiffs’ motion to modify the Court’s stay order and for
     limited preliminary-injunctive relief. A corresponding
     order consistent with this Opinion will follow.

     DATED this 8th day of September, 2020.

                               BY THE COURT:


                               /s/ J. Nicholas Ranjan
                               United States District Judge




     correct procedure is for handling voters who show up to
     vote in-person on election day after requesting an absentee
     or mail-in ballot beforehand.
                               - 21 -
